Title: To Thomas Jefferson from Le Couteulx & Cie., 20 December 1788
From: Le Couteulx & Cie.
To: Jefferson, Thomas


Paris, 20 Dec. 1788. Enclose a letter from Jonathan Nesbitt, formerly at L’Orient and now in America trying to recover his debts in that country. His letter requests that TJ “endeavor to obtain him a Sauf Conduit from his Majesty for a Year” to enable him to arrange his affairs with his creditors, an appeal that they support the more urgently “as some of M. Nesbit’s Creditors form a claim on M. Robert Morris, under pretence of a supposed Copartnership and in consequence, are endeavoring to trouble him and us, by attachments and other judicial procedings.” Both Nesbitt and they are sensible such applications are disagreeable and troublesome, “yet under the present Circumstances Your Excellency alone can serve the Parties effectually.”
